blishDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement
Applicant’s preliminary amendment filed on June 19, 2020 is acknowledged. Accordingly claims 25, 27-28, 30-35, 37-38, and 40-44 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 27-28, 30-35, 37-38 and 40-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Claims 25, 27-28, 30-35, 37-38 and 40-44, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,346,838 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1 and 12 of the U.S. Patent No. 10,346,838 B2 is obvious variants or verbatim copy of claims 25, 35 and 44 of the current application. 
Claims 4 and 16 of the U.S. Patent No. 10,346,838 B2 is obvious variants or verbatim copy of claims 33 and 43 of the current application. 
Claims 5 and 17 of the U.S. Patent No. 10,346,838 B2 is obvious variants or verbatim copy of claims 32 and 42 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-25 of US. Patent No. 10,346,838 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,346,838 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 27-28, 30-31, 35, 37-38, 40-41 and 44, are rejected under 35 U.S.C. 103(a) as being unpatentable over Logan et al (hereinafter “Logan”) U.S. Patent Application Publication No. 2012/0260322 A1 in view of White U.S. Patent Application Publication No. 2012/0233005 A1

As per claims 25, 35 and 44, Logan discloses a computer-implemented method for enhanced electronic transaction processing comprising:
receiving, at a remote electronic transaction management system, electronic transaction data from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier, and an electronic transaction entity identifier;
detecting, by the remote electronic transaction management system, that communication with an electronic transaction entity system associated with the electronic transaction entity identifier cannot be established (see fig. 2 and associated text; 0009, which discloses that “Upon detecting an event that causes the identity provider to be unavailable for authentication, the system switches into a short-lived token model.”); 
generating, based on the detecting that communication with the electronic transaction entity system cannot be established a substitute electronic transaction approval response (see fig. 3; 0009, which discloses that “Upon detecting an event that causes the identity provider to be unavailable for authentication, the system switches into a short-lived token model.”; 0009, which discloses that “The flexible authentication system generates a short-lived token that includes a claim about the user's identity. In some cases, the token may also include a time-based limitation or other claim that limits a period during which the token is valid. The relying party communicates the short-lived token to the user using the associated contact information already stored by the relying party.”); 
transmitting, at a first time by the remote payment management system, the generated substitute electronic transaction approval response to the POS terminal (0009, which discloses that “The relying party communicates the short-lived token to the user using the associated contact information already stored by the relying party.”; 0010);  
routing, at a second time by the remote payment management system, the electronic transaction amount and unique account identifier to the electronic transaction entity system, wherein communication with the electronic transaction entity system is established at the second time; and
receiving, at the remote payment management system, an electronic transaction approval response from the electronic transaction entity system after the second time.
What Logan does not explicitly teach is:
receiving, at a remote electronic transaction management system, electronic transaction data from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier, and an electronic transaction entity identifier;
routing, at a second time by the remote payment management system, the electronic transaction amount and unique account identifier to the electronic transaction entity system, wherein communication with the electronic transaction entity system is established at the second time; and
receiving, at the remote payment management system, an electronic transaction approval response from the electronic transaction entity system after the second time.
Gollin discloses the method comprising:
receiving, at a remote electronic transaction management system, electronic transaction data from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier, and an electronic transaction entity identifier (col. 12, lines 21-44. Which discloses that “As introduced above in connection with FIG. 3, and with reference to both FIG. 1 and FIG. 5, in block 510 the tokenization system 145 receives payment information 502 (e.g., from the billing service system 135 acting as a billing agent for the vendor, or in some instances directly from a vendor).”);
White discloses the method ccomprising:
routing, at a second time by the remote payment management system, the electronic transaction amount and unique account identifier to the electronic transaction entity system, wherein communication with the electronic transaction entity system is established at the second time (0009, which discloses that “communicating with a payment authority server to receive a replacement payment code for the digital lockbox in response to the mobile device reconnecting to the wireless network.”); and
receiving, at the remote payment management system, an electronic transaction approval response from the electronic transaction entity system after the second time (0009, which discloses that “communicating with a payment authority server to receive a replacement payment code for the digital lockbox in response to the mobile device reconnecting to the wireless network.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method comprising: receiving, at a remote electronic transaction management system, electronic transaction data from a point of sale (POS) terminal, the electronic transaction data comprising an electronic transaction amount, a unique account identifier, and an electronic transaction entity identifier; routing, at a second time by the remote payment management system, the electronic transaction amount and unique account identifier to the electronic transaction entity system, wherein communication with the electronic transaction entity system is established at the second time; and receiving, at the remote payment management system, an electronic transaction approval response from the electronic transaction entity system after the second time in view of the teachings of Gollin  and White respectively in order to facilitate transaction.
As per claims 27 and 37, Logan further discloses the method, wherein the electronic transaction entity identifier is generated by the POS terminal upon a user selecting an electronic transaction entity via a graphical user interface (GUI) of the POS terminal (0017; 0029).

As per claims 28 and 38, Logan failed to explicitly disclose the method, wherein the electronic transaction entity is selected from a group comprising at least one virtual electronic transaction entity system and at least one traditional vehicle electronic transaction entity system.
Gollin discloses the method, wherein the electronic transaction entity is selected from a group comprising at least one virtual electronic transaction entity system and at least one traditional vehicle electronic transaction entity system (col. 3 line 63-col. 4, line 5).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method wherein the electronic transaction entity is selected from a group comprising at least one virtual electronic transaction entity system and at least one traditional vehicle electronic transaction entity system in view of the teachings of Gollin in order to facilitate transaction.

As per claims 30 and 40, Logan further discloses the method, wherein the detecting, by the remote electronic transaction management system, that communication with the electronic transaction entity system cannot be established comprises:
generating, by the remote electronic transaction management system, a handshake request (see abstr.,; 0016; 0045);
transmitting, by the remote electronic transaction management system, the handshake request to the electronic transaction entity system (see abstr.,; 0016; 0045); and
determining, by the remote electronic transaction management system, that no response to the handshake request is received from the electronic transaction entity system (see abstr.,; 0016; 0045).

As per claims 31 and 41, Logan failed to explicitly disclose the method, wherein the electronic transaction data comprises a merchant identifier and the method further comprises:
generating, by the remote electronic transaction management system, a token based at least in part on the transaction data, wherein the token comprises the unique account number, an expiration date, and a group identifier; and
transmitting, by the remote electronic transaction management system, the token to the POS terminal.
White discloses the method, wherein the electronic transaction data comprises a merchant identifier and the method further comprises:
generating, by the remote electronic transaction management system, a token based at least in part on the transaction data, wherein the token comprises the unique account number, an expiration date, and a group identifier (0064); and
transmitting, by the remote electronic transaction management system, the token to the POS terminal (0064).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method wherein the electronic transaction data comprises a merchant identifier and the method further comprises: generating, by the remote electronic transaction management system, a token based at least in part on the transaction data, wherein the token comprises the unique account number, an expiration date, and a group identifier; and transmitting, by the remote electronic transaction management system, the token to the POS terminal in view of the teachings of White in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

Claims 32-34 and 42-43, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logan et al (hereinafter “Logan”) U.S. Patent Application Publication No. 2012/0260322 A1 in view of Gollin U.S. Patent No. 9,652,769 B1 as applied to claims 25 and 35 above, and further in view of White U.S. Patent Application Publication No. 2012/0233005 A1
Further in view of Honnef et al (hereinafter “Honnef”) U.S. Patent Application Publication No. 2012/0066044 A1  

As per claims 32 and 42, Logan, Gollin and White failed to explicitly disclose the method, wherein the group identifier is generated in a database to correlate with more than one merchant identifier.
Honnef discloses the method, wherein the group identifier is generated in a database to correlate with more than one merchant identifier (see claim 1).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method wherein the electronic transaction data comprises a merchant identifier and the method wherein the group identifier is generated in a database to correlate with more than one merchant identifier in view of the teachings of Honnef in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

As per claims 33 and 43, Logan, Gollin and White failed to explicitly disclose the method, wherein the group identifier allows merchants associated with merchant identifiers correlated with the group identifier to redeem the token.
Honnef discloses the method, wherein the group identifier allows merchants associated with merchant identifiers correlated with the group identifier to redeem the token (basu 0095; Honnef: 0116).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method wherein the group identifier allows merchants associated with merchant identifiers correlated with the group identifier to redeem the token in view of the teachings of Honnef in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

As per claim 34, Logna failed to explicitly disclose the method, further comprising:
receiving, by the remote electronic transaction management system, the token from the POS terminal;
determining, by the remote electronic transaction management system, whether the group identifier is correlated with a merchant identifier associated with the POS terminal; and
based on determining that the group identifier is correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic transaction management system, the unique account identifier to the electronic transaction entity system, or
based on determining that the group identifier is not correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic
 transaction management system, an electronic transaction decline message to the POS terminal.
Honnef discloses the method, further comprising:
receiving, by the remote electronic transaction management system, the token from the POS terminal (Honnef 0116);
determining, by the remote electronic transaction management system, whether the group identifier is correlated with a merchant identifier associated with the POS terminal (Honnef: see claim 1); and
based on determining that the group identifier is correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic transaction management system, the unique account identifier to the electronic transaction entity system (Honnef: see claim 1, see claim 33), or
based on determining that the group identifier is not correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic
 transaction management system, an electronic transaction decline message to the POS terminal (Honnef: see claim 1; see claim 33).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Logan and incorporate the method further comprising: receiving, by the remote electronic transaction management system, the token from the POS terminal; determining, by the remote electronic transaction management system, whether the group identifier is correlated with a merchant identifier associated with the POS terminal; and based on determining that the group identifier is correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic transaction management system, the unique account identifier to the electronic transaction entity system, or based on determining that the group identifier is not correlated with the merchant identifier associated with the POS terminal, transmitting, by the remote electronic
 transaction management system, an electronic transaction decline message to the POS terminal in view of the teachings of Honnef in order to facilitate transaction by ensuring that the merchant is configured for tokenization.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
The present application is being examined under the pre-AIA  first to invent provisions. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 29, 2022